MOTION AND ORDER OF DISMISSAL
On motion of Anderson-Dunham, Inc. and Bayou Rentals, Inc., defendants in the above entitled and numbered cause, appearing herein through undersigned counsel, who, with respect, represents that:
1.
Movers herein desire to dismiss their writ of certiorari filed on July 24, 1992, 597 So.2d 1184, in the above entitled and numbered cause in accordance with law.
WHEREFORE movers herein move this Honorable Court for an Order dismissing the above entitled and numbered cause.
ORDER
Considering the foregoing:
IT IS ORDERED that the writ of certio-rari in the above entitled and numbered cause be dismissed.